Citation Nr: 0033260	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active honorable service from February 1968 
to July 1970 with 179 days of time lost.

By rating decision in April 1986, service connection for a 
pilonidal cyst was denied, with notice to the veteran in May 
1986.  By rating action of May 1998, it was determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for pilonidal 
cyst, with notice to the veteran in that same month. 

In Evans v. Brown, 9 Vet. App. 273 91996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  Thus the Board will address the issue 
whether new and material evidence has been submitted since 
the last prior final rating decision in May 1998.

This appeal arises from an August 1998 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) that 
determined that new and material evidence to reopen the 
veteran's claim for service connection for pilonidal cyst had 
not been received.  A Notice of Disagreement was filed in 
August 1998, with the veteran stating that he was disagreeing 
with the August 1998 rating action.  A Statement of the Case 
was issued in December 1998.  A substantive appeal was filed 
in July 1999 with no hearing requested.  


FINDINGS OF FACT

1.  By rating decision dated in May 1998, the RO indicated 
that new and material evidence to reopen the claim for 
service connection for pilonidal cyst had not been submitted. 

2.  The veteran did not file a timely substantive appeal to 
that determination, and it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen has not been considered previously and is so 
significant that it must be considered with all the evidence 
of record to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The May 1998 decision of the regional office that 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
pilonidal cyst is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (2000).

2.  Evidence received since the May 1998 RO decision is new 
and material, and, thus, the claim for service connection for 
pilonidal cyst is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records include that his military 
occupational specialty was heavy vehicle driver.

On a service enlistment examination in February 1968, a 
history of tumor and boils was reported; no history of growth 
or cyst was reported.  It was indicated that the veteran had 
pyoderma, but none recently, and that the veteran had a 
benign tumor of the lower lip removed.  On examination, it 
was indicated that the veteran had a dry pilonidal cyst.

On a separation examination in March 1970, it was noted that 
the veteran had a pilonidal cyst.  

A record from May 1970 indicates that the veteran was seen 
with recurrent painful swelling of the buttock.  He had an 
infected pilonidal sinus with early abscess formation.  He 
was hospitalized for 30 days from May 1970 to June 1970.  A 
hospital record indicates that the veteran was seen with 
complaint of pilonidal abscess.  He had noted progressive 
swelling, tenderness and pain at the tip of his coccyx for 
the previous three or four days.  The past history was 
negative.  The veteran underwent an incision and drainage of 
pilonidal abscess.  The final diagnoses included pilonidal 
disease, treated and improved.  It was indicated that it was 
in the line of duty and that it had not been previously 
recorded.

In February 1986, the veteran filed a claim for service 
connection for pilonidal cyst.  

Received in April 1986 were treatment records from R.F. (or 
F.F.) Horshe, M.D., from August 1981 to September 1981 that 
include that the veteran was treated for a pilonidal cyst.

Also received in April 1986 were treatment records from 
Dwight Bailey, M.D., that include that in July 1984, the 
veteran was seen with complaints of a cyst on the tailbone 
that was bothering him again.

By rating action of April 1986, service connection for 
pilonidal cyst was denied.  The RO determined that a 
pilonidal cyst preexisted the veteran's service and was not 
aggravated thereby.  The veteran was notified of this 
decision in May 1986.

Entered into the claims file in May 1986 was a VA hospital 
record that includes that the veteran was admitted from March 
1986 to April 1986 for excision of pilonidal cysts.  He had 
presented to the hospital with intermittent swelling, pain, 
and drainage from a pilonidal cyst.  The veteran's past 
surgical history was significant for initial repair of the 
pilonidal cyst in 1970.  The veteran stated that his symptoms 
had been episodic since that time.  

In September 1997, the veteran indicated that he wanted to 
reopen his claim for service connection for pilonidal 
abscess.

In a statement in March 1998, the veteran's supervisor 
indicated that the veteran developed a cyst on his back while 
in the service and which was operated on at a VA hospital.  
Since that time, the cyst had flared up again and he had an 
open wound.  

By rating action of May 1998, it was indicated that new and 
material evidence adequate to reopen the veteran's claim for 
service connection for pilonidal abscess had not been 
submitted.  The veteran was notified of this decision in that 
same month.  

Evidence received subsequent to the May 1998 rating action 
includes the following: 

Received in May 1998 were records from Southpark Medical 
Clinic that include that in September 1997, the veteran was 
seen with a cyst on the lower back.  He had a completely 
healed pilonidal cyst which had reopened.  

Entered into the claims file in June 1998 was a VA treatment 
record that indicates that in May 1998, the veteran reported 
recurring problems with a pilonidal cyst.  He was treated in 
June 1998 for this. 

By rating action in August 1998, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for pilonidal cyst.  The current 
appeal to the Board arises from this decision.

In a report in March 1999, Elbert A. Rudisill, Jr., M.D., 
indicated that the veteran had an original and recurrent 
pilonidal cyst probably associated with driving a truck.

In a statement in March 1999, the veteran reported that he 
drove a truck while in the military and did not drive a truck 
as a civilian.

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Caselaw provides for a three-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  
It is noted that legislation was enacted subsequent to these 
cases which eliminated the well grounded claim requirement.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
In the September 1999 Supplemental Statement of the Case, the 
RO considered the current criteria.

The evidence submitted since the May 1998 rating action 
includes a report from the veteran's private physician, Dr. 
Rudisill, that the veteran's pilonidal cyst is associated 
with being a truck driver.  The veteran's military 
occupational specialty was a truck driver.  The veteran 
reported that he had not driven a truck other than in the 
service.  This report is sufficient to reopen the veteran's 
claim.  It is new in that it has not been considered 
previously and it is not cumulative of evidence already of 
record.  It is also material as it bears directly and 
substantially upon the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5103A) for the specific requirements 
for developing claims.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for 
pilonidal cyst, the appeal is granted subject to the REMAND 
decision below.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter 
referred to as the Act].  Among other things, this Act 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the act is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  With regard to new 
legislation or VA issue, the Court of Veterans Appeals has 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the changes in 
the notice and duty to assist provisions brought about by 
this Act, a remand is required.   

Accordingly, this case is REMANDED for the following:

1.   The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for pilonidal 
cyst prior to and since service.  After 
securing the necessary release, the RO 
should obtain these records, including 
from R.F. (or F.F.) Horshe, M.D.; Dwight 
Bailey, M.D.; Southpark Medical Clinic; 
Elbert A. Rudisill, Jr., M.D., and the 
Salisbury, North Carolina, and Mountain 
Home, Tennessee VA Medical Centers. 

Elbert A. Rudisill, Jr., M.D. should be 
requested to provide treatment records 
and rationale for his March 1999 report 
that the veteran's pilonidal cyst was 
incurred due to truck driving.  The 
reasons and bases for the opinions 
rendered should be discussed in detail 
with citations to authority and 
investigation for all conclusions 
reached. 

2.  The appellant should be afforded a VA 
surgical examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  
Complete reasons and bases should be 
given for all questions posed.  The 
answers should incorporate any italicized 
standard of proof.  It would be helpful 
if the examiner note whether he or she 
agrees or disagrees with any opinion of 
record and the reasons therefor.

After reviewing the record and examining 
the appellant, the examiner should answer 
the following questions:

a.  Does a notation on a physical 
examination for entry into service 
that the veteran has a "dry 
pilonidal cyst" indicate that a 
pilonidal cyst was, indeed, present 
at that time?  The term "dry" in 
relation to a pilonidal cyst should 
be explained.

b.  Is it at least as likely as not 
that any pilonidal cyst present at 
entrance examination increased in 
severity during service or did the 
need for treatment constitute merely 
a temporary flare-up?  Did the 
treatment in service ameliorate any 
flare-up in service?  

c.  If there was an increase in 
severity during service of the 
preexisting condition, is it 
indisputable that any increase was 
due to the natural progress of the 
disability?  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the new Act, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 



